Citation Nr: 0804711	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) on the basis of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1961.  He died in January 2006; the appellant is his 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The issues before the Board today 
were remanded in July 2007 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.

In July 2007, the Board granted a motion to advance the 
appellant's case on the docket.  


FINDINGS OF FACT

1.  The veteran died in January 2006; the immediate cause of 
death listed on his death certificate is cerebral anoxia due 
to respiratory failure due to an acute cerebrovascular 
accident of the right parietal.  Other significant conditions 
contributing to death include diabetes mellitus, cirrhosis of 
the liver, and protein energy malnutrition.  

2.  At the time of the veteran's death, service connection 
was established for degenerative disc disease of the lumbar 
spine, a depressive disorder, and residuals of a 
postoperative right inguinal hernia repair.  

3.  The competent evidence fails to demonstrate that the 
causes of death listed on the veteran's death certificate 
were incurred in or related to his military service or due to 
any of his service-connected disabilities.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.

5.  The competent evidence fails to demonstrate that the 
veteran's death was the result of VA surgical treatment, 
hospital care, or medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312(a) (2007).

2.  Legal entitlement to DIC under the provisions of Section 
1151, Title 38, United States Code, is not established.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in April 2006 and August 2007 partially 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the appellant what information and evidence was 
needed to substantiate her DIC claim under 38 U.S.C.A. § 1151 
and her claim of entitlement to service connection for the 
cause of the veteran's death on a direct basis.  They also 
informed her about what information and evidence must be 
submitted by her, including enough information for the RO to 
request records from the sources identified by the appellant.  
She was also expressly advised of the need to submit any 
evidence in her possession that pertains to the claims.  
Finally the April 2006 and August 2007 letters advised the 
appellant what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, 
and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2007 letter provided the appellant with 
such notice.  

The Board observes that the appellant has asserted 
entitlement to service connection for the cause of the 
veteran's death on a secondary basis.  However, no notice 
regarding what information and evidence is necessary to 
establish service connection on a secondary basis was 
provided.  Nevertheless, the Board concludes that a remand is 
unnecessary because the appellant demonstrated actual 
knowledge of such first element notice by a statement dated 
July 2005 (received by VA in April 2006).  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).   Specifically, the appellant asserted that 
service connection is warranted for cirrhosis of the liver, a 
contributory cause of death, as such disability was the 
direct result of a medication effect from a medication taken 
for the veteran's service-connected depressive disorder.  The 
Board is satisfied that the appellant's July 2005 statement 
demonstrates an understanding that she must show a causal 
link between her husband's service-connected disability and 
cirrhosis of the liver to demonstrate a secondary connection, 
and thereby, service connection for the cause of his death.  

The Court recently held in Hupp v. Nicholson, No. 03-1688 
(U.S. Vet. App. July 18, 2007), that when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime, and concluded generally, that 38 
U.S.C.A. § 5103(a) notice for a DIC case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  As discussed above, 
the April 2006 and August 2007 letters provided adequate 
notice regarding notice elements two and three.  

However, a review of the April 2006 and August 2007 notice 
provided to the appellant reflects that she was not provided 
a statement of the conditions for which the veteran was 
service-connected at the time of his death in accordance with 
the Court's holding in Hupp.  Nevertheless, the Board 
concludes that a remand is unnecessary because the record 
demonstrates that the appellant had actual knowledge of the 
veteran's service-connected disabilities.  See Mayfield, 
supra; Sanders, supra.  In this regard, the appellant filed a 
claim of entitlement to accrued benefits for increased 
evaluations of the veteran's service-connected disabilities.  
The July 2006 RO rating decision that is the subject of the 
current appeal addresses this accrued benefits claim, 
discussing entitlement to an increased evaluation for each of 
the veteran's service-connected disabilities.  The Board is 
satisfied that the appellant's filing of her accrued benefits 
claim, including all development and notice surrounding such 
claim, demonstrates actual knowledge of the conditions for 
which the veteran was service-connected at the time of his 
death.  

The Board observes that the April 2006 letter was sent prior 
to the initial adjudication.  Thus, notice regarding the VCAA 
elements addressed in this letter was timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Notice in accordance 
with Dingess, supra, however, was sent after the July 2006 RO 
rating decision.  Regardless, the Board finds this error 
nonprejudicial to the appellant.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In this regard, the notice provided 
in August 2007 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and an October 2007 supplemental statement of 
the case was provided to the appellant.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claims and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, the 
veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and private 
treatment records.  Also of record are records from the 
Social Security Administration (SSA) and the veteran's 
autopsy report.  The appellant has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding her claims.  

A VA medical opinion was not requested in conjunction with 
the appellant's claims, and the Board notes that the evidence 
of record does not warrant one because there is sufficient 
competent medical evidence to decide her claims.  In this 
regard, the appellant has not presented or identified any 
competent evidence in the record which indicates that the 
veteran's death may be related to a service-connected 
disability or that his death might be proximately due to any 
VA hospital care or medical treatment.  Cf. 38 C.F.R. 
§ 3.159(c)(4)(1) (2007).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Rather, the only evidence regarding 
causation for both issues is the appellant's own statements.  
Such statements, however, are not competent given that she is 
a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder).  Thus, as 
there is no competent evidence suggesting a nexus between the 
veteran's death and service, or evidence of carelessness, 
negligence, lack of proper skill, error in judgment, similar 
instance of fault, or an event not reasonably foreseeable, 
the Board finds that a VA medical opinion is not required in 
the instant appeal.

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.





Analysis

As an initial matter, evidence was received at the Board in 
January 2008 without a waiver of review by the agency of 
original jurisdiction (AOJ).  However, the Board finds that a 
remand is not necessary as the evidence submitted by the 
appellant is either duplicative or cumulative of the evidence 
already of record.  Thus, it is not "pertinent."  See 38 
C.F.R. § 20.1304(c) (2007) (any additional pertinent evidence 
received by the Board that has not already been considered by 
the AOJ must be referred to the AOJ for initial review unless 
there has been a waiver of such referral by the claim).

I. Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2007).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2007).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the immediate cause of the veteran's 
death was reported on the death certificate as cerebral 
anoxia due to respiratory failure due to an acute 
cerebrovascular accident of the right parietal.  Other 
significant conditions contributing to death include diabetes 
mellitus, cirrhosis of the liver, and protein energy 
malnutrition.  The veteran's death certificate shows that an 
autopsy was performed, and in August 2007, the appellant 
submitted a copy of the March 2006 report.  A careful review 
of this autopsy report, however, fails to reveal any 
discussion of the causes of the veteran's death; thus, this 
report is of little probative value to the Board's 
determination below.

At the time of the veteran's death, service connection was 
established for degenerative disc disease of the lumbar 
spine, a depressive disorder, and residuals of a 
postoperative right inguinal hernia repair.  The Board notes 
that there is no competent evidence of record which 
establishes that any of the veteran's service-connected 
disabilities were the immediate or underlying cause of the 
veteran's death, etiologically related to the cause of the 
veteran's death, or hastened death.  Moreover, the appellant 
herself has not asserted that any of the veteran's service-
connected disabilities caused his death.  

Rather, the appellant asserts that cirrhosis of the liver, 
which is listed as a contributory cause of death on the 
veteran's death certificate, is secondarily related to the 
veteran's service-connected depressive disorder.  For 
secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The appellant contends that the veteran was prescribed 
clonazepam in September 2004 by his VA psychiatrist for 
insomnia related to his depressive disorder.  According to 
her, he experienced bloating shortly thereafter and was 
eventually diagnosed with cirrhosis of the liver secondary to 
a reaction to the clonazepam.  See July 2005 Written 
Statement Resubmitted by the Appellant in April 2006.  

The Board sympathizes with the appellant and acknowledges her 
statements that the veteran's cirrhosis of the liver was a 
result of a medication he was taking for his service-
connected depressive disorder.  However, after careful review 
of the record, the Board concludes that there is no medical 
basis for such a finding, and as a layperson, the appellant 
is not competent to provide evidence regarding the etiology 
of the veteran's cirrhosis of the liver.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  As such, service 
connection for cirrhosis of the liver as secondary to his 
depressive disorder is not warranted, and service connection 
for the veteran's cause of death may not be granted on this 
basis.

The veteran's medical records show that he was seen by VA 
psychiatry on September 21, 2004, at which time he was 
prescribed clonazepam.  One month later, on October 21, 2004, 
he was seen at Kettering Medical Center (Kettering) for 
complaints of abdominal pain secondary to constipation.  
Records from this Kettering visit indicate that his 
constipation, and thus, his abdominal pain, may be a 
medication effect from the change in his psychiatric 
medications.  The examining physician noted that the "timing 
certainly would suggest this."  Clonazepam was then 
discontinued, as indicated by an October 29, 2004, VA 
psychiatry note.  

A November 3, 2004, VA homebound patient care (HBPC) record 
states that the veteran complained of left upper quadrant 
abdominal pain; however, he was no longer constipated as he 
was passing gas and having bowel movements.  The veteran was 
evaluated at Kettering on November 8, 2004; an abdominal CT 
scan showed a large amount of ascites.  His liver panel also 
showed increased alkaline phosphates (alkphos), which were 
correlated as secondary to gallbladder disease versus a 
medication effect.  Records show his abdominal distention 
resolving as of November 15, 2004.  

The veteran's VA records show that he was subsequently 
diagnosed with portal hypertension and ascitis secondary to 
cirrhosis of the liver.  See VA Extended Care Note dated 
January 13, 2005.  Since the veteran reported no history of 
binge drinking, his physicians identified nonalcoholic 
steatohepatitis (NASH) versus an undetermined etiology as the 
"most likely" cause.  Id.  However, an August 2005 liver 
biopsy ruled out NASH; instead, the findings were consistent 
with cirrhosis due to hepatitis C, autoimmune disease, or 
other chronic hepatitis.  This lab report also shows that the 
veteran was negative for hepatitis C.  

The Board observes that none of the above records 
specifically relates the veteran's cirrhosis of the liver to 
the use of clonazepam.  Rather, his medical records show that 
he experienced a reaction to clonazepam (constipation) which 
coincided with the development of his cirrhosis.  It is 
understandable why the appellant believes that there is an 
etiological relationship between the two; however, the 
competent medical evidence does not suggest a relationship.  
Contrary to the appellant's assertion, a July 2005 VA 
gastrointestinal (GI) clinic telephone note reveals that the 
chief of the GI service investigated a possible connection at 
the request of the appellant, and subsequently informed her 
that "it is unlikely that Clonazepam was the cause of his 
liver disease" (emphasis added).  Moreover, the August 2005 
biopsy results indicate that hepatitis or autoimmune disease 
is the source of his liver disease.  

Other than her own statements, the appellant has not 
presented any evidence which indicates that the veteran's 
cirrhosis of the liver is the result of his clonazepam use.  
As noted above, the appellant's statements are not considered 
competent regarding the issue of etiology.  See Espiritu, 
supra.  In order to warrant service connection, even on a 
secondary basis, there must be at least be a sufficiently 
definitive opinion on etiology to rise above the level of 
pure equivocality.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  
In the present case there is no competent evidence indicating 
a positive nexus between cirrhosis of the liver and 
clonazepam.  Rather, there is evidence of a negative nexus 
opinion.  See July 2005 VA GI Clinic Telephone Note.  

The Board notes that it considered, despite no assertion by 
the appellant, whether the competent evidence demonstrates 
that the veteran has an autoimmune disease or chronic 
hepatitis that is related to his military service.  However, 
a review of his records fails to show that any such 
relationship between either disorder and service.  In fact, 
the only mention of autoimmune disease or hepatitis in the 
veteran's medical records is in regards to a history of 
childhood hepatitis.  See July 1959 Service Entrance 
Examination Report; June 1974 Good Samaritan Hospital Medical 
Record; November 2004 Kettering History and Physical Report.  

Thus, with consideration of the veteran's service medical 
records, the July 2005 GI clinic note, the August 2005 biopsy 
report, and the absence of any medical opinion suggesting a 
causal link between clonazepam and the veteran's cirrhosis of 
the liver, the Board finds that a preponderance of the 
evidence is against a finding that cirrhosis of the liver, a 
contributory cause of death, is related to the veteran's 
military service or a service-connected disability.  

Finally, the Board considered whether any of the remaining 
causes of death listed on the veteran's death certificate are 
related to his military service.  However, there is no 
evidence of cerebrovascular accident, diabetes mellitus, or 
protein energy malnutrition in his service medical records or 
for many years thereafter, nor is there any competent medical 
evidence indicating a relationship to service.  See 38 C.F.R. 
§ 3.303.  See also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the Board may consider in its assessment of 
a service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue).  Additionally, presumptive service connection is not 
warranted for cerebrovascular accident or diabetes mellitus 
as there is no evidence that either disability manifested 
within one year of service separation or that the veteran was 
exposed to Agent Orange or served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  See 38 C.F.R. §§ 3.307, 3.309 (certain chronic 
disabilities, such as brain hemorrhage and diabetes mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service).  See also 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
3.313(a) (2007).  Finally, there is no competent evidence 
that any of these disabilities are related to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, depressive disorder, or residuals of an inguinal 
hernia repair.  38 C.F.R. § 3.310.  

In sum, the evidence shows that the veteran developed an 
acute cerebrovascular accident, diabetes mellitus, cirrhosis 
of the liver, and protein energy malnutrition many years 
after service separation which, in turn, led to his death.  
None of these disorders were service-connected at the time of 
the veteran's death, and the competent medical evidence of 
record does not indicate that they were incurred during or 
related to service.  There is also no competent evidence that 
any of these disabilities, including cirrhosis of the liver, 
were related to his service-connected disabilities.  Finally, 
the record lacks any competent evidence indicating that the 
veteran's service-connected degenerative disc disease of the 
lumbar spine, depressive disorder, or residuals of an 
inguinal hernia repair caused or contributed to his death.  
As a preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. DIC Under 38 U.S.C.A. § 1151

The appellant asserts that she is entitled to DIC on the 
basis that her husband's January 2006 hospitalization led to 
his death.  Specifically, she contends that the veteran had a 
number of allergies which were ignored during his January 
2006 hospitalization.  Alternatively, a blood thinner was 
administered contrary to doctor's orders the night before a 
head CT scan was performed to rule out any bleeding.  

For claims filed after October 1, 1997, such as this claim, 
dependency and indemnity compensation (DIC) shall be awarded 
for a qualifying veteran's death if the death was not the 
result of the veteran's willful misconduct and the death was 
caused by hospital care or medical treatment furnished by the 
VA and the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  See 38 U.S.C.A. § 
1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2007).  Hospital care, 
medical or surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided. 38 C.F.R. § 
3.361(d)(2).

VA records show that the veteran entered the Dayton VA 
Medical Center (MC) on January 10, 2006, following a fall in 
his home.  Earlier records show that the appellant telephoned 
VA on January 9, 2006, with concerns that the veteran had 
broken his right wrist secondary to a fall; she indicated 
that he also hit his head.  It was recommended that she bring 
him in for evaluation.  The January 10, 2006, VA emergency 
department report states that the veteran appeared 
dehydrated, and he was admitted with diagnoses of decubitus 
ulcers and a failure to thrive.  The emergency department 
report notes the veteran's numerous allergies, including a 
specific reference to his allergy to plastic diapers and 
latex leg bags.  The hospital admission note reiterated his 
list of allergies, and the recommended course of action 
indicated was to obtain a head CT in the morning to rule out 
a bleed.  The VA clinical record states that he was not to 
have any plavix or aspirin (blood thinners).  The January 11, 
2006, head CT showed an acute bleed at the left lateral 
geniculate body; he was diagnosed with an acute cerebral 
hemorrhage.  Neurology was consulted and recommended an MRI 
study to rule out a metastatic hemorrhagic mass.  VA records 
show that the veteran became very upset and refused to 
cooperate with the examination; his wife, the appellant, was 
also noted as not wanting to proceed.  A discharge was 
requested by the veteran and appellant, and following a 
conversation with the VA physician, nurse manager, support 
staff, social worker, and patient advocate, the veteran is 
discharged "against medical advice" (AMA).  

The Board is sympathetic to the appellant's assertions that a 
blood thinner was administered to the veteran's detriment or 
that his allergies were ignored.  However, as evidenced by 
the above, there is no support for such contentions in the 
contemporaneous record.  Rather, the veteran's allergies were 
noted in both the emergency department visit and on his 
hospital admission report.  No evidence, other than the 
appellant's own statements, has been submitted which 
demonstrates that these allergy notes were ignored.  With 
respect to the administration of a blood thinner against 
doctor's orders, the Board observes that the appellant 
asserts that a nurse came into the veteran's hospital room 
late at night (approximately 1:00 A.M.) and administered the 
drug along with insulin.  However, there is no nursing note 
which indicates that any medication was given to the veteran 
during the night of January 10, 2006.  The Board finds the 
lack of contemporaneous evidence probative, especially in 
light of the doctor's orders which are clearly noted in the 
VA medical record.  

Thus, the only evidence of record which supports the 
appellant's contentions of entitlement to DIC under 
38 U.S.C.A. § 1151 consists of her own statements.  
Unfortunately, the Board concludes that her statements 
regarding the events of January 10 and 11, 2006, are not 
credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this 
regard, there is evidence in the record that the appellant 
suffers from a dissociative disorder, causing her to forget 
who she is, where she lives, and to "lose time."  See April 
2007 Letter from Dr. Robbe (appellant's physician).

In addition to a lack of competent or credible evidence of 
any maltreatment by VA, the Board observes that there is no 
competent evidence that any VA treatment was the underlying 
cause of the veteran's acute cerebrovascular accident.  The 
Board notes that the record shows that the veteran fell, 
hitting his head, prior to his VA evaluation and hospital 
admission.  Moreover, a May 2005 head CT scan revealed a left 
frontal parietal area consistent with a prior infarction.  
See also March 2006 Autopsy Report (indicating two 
subarachnoid hemorrhages involving the right and left frontal 
lobes).  Such evidence, although not determinative, certainly 
weighs against a finding that the veteran's head injury, 
which ultimately led to his death, was the result of VA 
treatment. 

In sum, there is no competent evidence of record which 
indicates that the veteran's death was caused by hospital 
care or medical treatment furnished by the VA.  In the 
present case, the veteran arrived at the Dayton VAMC 
following a fall, and was discharged the next day against the 
advice of medical professionals.  Under such circumstances, 
VA's actions were not careless, negligent, lacking in proper 
skill, or show an error in judgment.  See 38 U.S.C.A. § 1151.  
Moreover, there is no competent or credible evidence that any 
medication was administered contrary to doctor's orders or 
that his allergies were ignored.  There is also no competent 
evidence that either of these events, or any VA treatment 
during this hospitalization, were the underlying cause of the 
veteran's acute cerebrovascular accident.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, a preponderance of the evidence is 
against the appellant's claim for DIC under 38 U.S.C.A. § 
1151 for the cause of the veteran's death as a result of VA 
treatment.  As such, that doctrine is not applicable in the 
instant appeal and her claim must be denied.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert, supra.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) on 
the basis of 38 U.S.C.A. § 1151 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


